Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification of the disclosure is objected to because of the following informalities.  
           There are spelling/grammar errors thru out the specification. As an example page 11, paragraph [0046] lines 2, 6 and 11, the phrase “decent”, should be “descent”. Appropriate correction is required.


Claim Rejections - 35 USC § 112  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 4, 5, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the “enablement requirement”. While the claims recite a series of steps or acts to be performed.  
           Regarding limitations of claim 3, “the first duration and/or the second duration and/or the third duration based on the contrast signal”.
and/or”, the specification should disclose three independent embodiments. 
           [I] One embodiment should disclose: the first duration based on the contrast signal.
           [II], Second embodiment should disclose: the second duration based on the contrast signal.  
           [III], Third embodiment teaches the first duration and second duration based on the contrast signal. 
           Stating and/or in the specification is not enough without three independent embodiments as explained above.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-11, 16-17 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vaz et al (U.S. Pub No: 2017/0086772 A1).
           Regarding claim 1, Vaz discloses a method, comprising: upon an injection of a contrast agent, initiating a contrast scan of a subject according to a fallback scan prescription (see abstract, while performing a scan of a scan subject, processing acquired projection data to measure a contrast level; responsive to the contrast level increasing above a first threshold, 
           Also page 3, paragraph, [0038] method 300 includes injecting a contrast agent into the patient. As a non-limiting example, the contrast agent may comprise iodine. As other examples, the contrast agent may comprise an ionic contrast medium such as meglucamine diatriozoate, or a non-ionic contrast medium such as iopromide or ohexol. The contrast agent may be intravenously injected using either automatic or manual methods);
           processing acquired projection data of an anatomical region of interest (ROI) of the subject to measure a contrast signal of the contrast agent (see page 3, paragraphs [0037] the monitoring location comprises a “specific region” (ROI) of the patient wherein contrast level is monitored during the scan. Furthermore, the monitoring location may be positioned within the imaging area such that the projection data acquired for diagnostic purposes may also be used for monitoring. Thus, an operator may select the monitoring location based on the baseline image acquired at 305. Determining the monitoring location may therefore comprise receiving a selection of a monitoring location from an operator, for example via operator console 220. 
           Also page 6, paragraph, [0068] the system control can automatically adapt the scan parameters and contrast injection parameters based upon acquired image data, in combination with or as an alternative to adaptations based upon dynamic scan subject data. When a contrast 
           identifying a peak in the contrast signal within a predetermined time frame; if the peak is identified within the predetermined time frame, updating the fallback scan prescription to generate an adapted scan prescription for the contrast scan based on the contrast signal, and performing a remainder of the contrast scan according to the adapted scan prescription (see page 4, paragraph, [0044] Adjusting the scan parameters at 330 responsive to measured contrast levels enables the method to interleave multiple scan protocols into a single scan. For example, as described further herein with regard to FIG. 4, the method may switch from a CT perfusion scan protocol to a CT angiography scan protocol at “peak contrast” enhancement, and then switch back to the CT perfusion scan protocol. Further, the method may adapt the multiple protocols based on the measured contrast level (and hence, based on the particular patient being scanned). Further still, additional scan protocols such as multi-phase angiography may be performed 
           Also page 5, paragraph, [0057] method 400 includes determining if the contrast level is “below a first threshold”. The first threshold is established such that above the first threshold, the contrast is reaching “peak contrast” enhancement. To that end, in some examples the first threshold may comprise a vector indicating a scalar amount of contrast as well as a direction indicating that the increase in contrast is reaching a maximum. Further, in some examples the method automatically determines whether the contrast level has reached the first threshold. Alternatively or additionally, an operator of the imaging apparatus may manually indicate, based on a review of the contrast curves, that the contrast enhancement is reaching a maximum by selecting a button via an operator console and/or a display device. 
           Also page 5, paragraph, [0061] method 400 includes determining if the contrast level is “above a second threshold”. The second threshold is established such that when the contrast level reaches the second threshold, the contrast level is exiting “peak contrast” enhancement. To that end, in some examples the second threshold may comprise a vector indicating a scalar amount of 
           Last, page 6, paragraph, [0068] the system control can automatically adapt the scan parameters and contrast injection parameters based upon acquired image data, in combination with or as an alternative to adaptations based upon dynamic scan subject data. When a contrast agent is administered and a scan is commenced, image data will be acquired from the ROI. Based upon the image data acquired in real-time, the system can determine the present enhancement value of the contrast agent in the ROI and update or adapt such parameters as the flow rate or pressure of the injection process, x-ray tube current or voltage, x-ray dosage, pitch, gantry rotation, scan resolution, image data weighting, image acquisition trajectories, scan region, and the like, in real-time. Accordingly, if image data reveals that contrast enhancement has reached or will reach its peak enhancement value sooner or later than expected, the system can adjust scan and contrast parameters on the fly so that the image data acquisition, or a particular portion thereof, will still coincide with the time of maximum contrast enhancement. For example, in a CT scan, the system control could adjust the tube current and/or tube voltage in real time to scan a patient at a maximum dosage during the peak contrast enhancement, based upon enhancement calculations from acquired image data);
           and if the peak in the contrast signal is not identified within the predetermined time frame, continuing the remainder of the contrast scan according to the fallback scan prescription (page 1, paragraph, [0004] while performing a scan of a scan subject, processing acquired projection data 
           Also page 6, paragraph, [0072] between times T2 and T3, the angiography acquisition occurs while the measured contrast level is at peak contrast enhancement. At time T3, the measured contrast level reaches a second threshold indicated by the threshold Th1. However, in contrast to the first threshold at Th1, the slope of the measured contrast level is negative rather than positive, thereby indicating that the measured contrast level is decreasing away from the peak contrast enhancement. As a result, at time T3 the angiography acquisition ends and the perfusion acquisition begins. Switching from the angiography acquisition to the perfusion acquisition comprises adjusting one or more scan parameters. Furthermore, after time T3, the perfusion acquisition may include a different temporal sampling rate than the perfusion acquisition between times T1 and T2. As a non-limiting example, the temporal sampling rate may comprise 2 to 3 seconds between times T1 and T2, and the temporal sampling rate may comprise five or more seconds after time T3. 
            Finally, page 8, paragraph, [0093] in a third example of the method optionally including one or more of the first and the second examples, the method further comprises adjusting a 
           Regarding claim 2, Vaz discloses the method of claim 1, wherein the fallback scan prescription includes a first temporal sampling rate for a first duration, a second temporal sampling rate for a second duration, and a third temporal sampling rate for a third duration (see claim 1, also abstract, while performing a scan of a scan subject, processing acquired projection data to measure a contrast level; responsive to the contrast level increasing above a first threshold, automatically switching the scan from a first scan protocol (prescription), to a second 
           Also page 4, paragraphs, [0041] and [0042], monitoring the contrast level further includes evaluating rate of change in contrast level (e.g., an instantaneous rate of change or the slope of the contrast enhancement curve). For example, a positive rate of change indicates that the contrast level is increasing, while a negative rate of change indicates that the contrast level is decreasing. [0042] Method 300 monitors the contrast level throughout the duration of the scan. Meanwhile, at 330, method 300 includes adjusting scan parameters based at least on the contrast level. Scan parameters may include, but are not limited to, dose, tube current levels, tube peak kilovoltage), table position, scan region, “temporal sampling rate” or scan delay (i.e., time between successive acquisitions during the scan), and so on. Adjusting such scan parameters responsive to the contrast level may comprise automatically adjusting one or more scan parameters responsive to contrast level thresholds. Further, an operator of the imaging apparatus may override one or more automatic triggers (i.e., actions performed responsive to contrast level thresholds) by manually adjusting scan parameters during the scan. 
           Also page 6, paragraphs, [0071-0073] at time T2, the measured contrast level as shown by plot 505 reaches the threshold Th1 which indicates that the measured contrast level is reaching peak contrast enhancement. Therefore, responsive to reaching the threshold Th1, the perfusion acquisition ends and the angiography acquisition begins, as shown respectively by plots 515 and 525. [0072] Between times T2 and T3 (second and third), the angiography acquisition occurs 
           Finally page 7, paragraph, [0082] As yet another example of a control button, the user interface 600 may include user inputs that allow an operator to adjust the temporal sampling rate of the perfusion scan. For example, the user interface 600 may be able to set the time between each pass using a "2 Seconds" button 616 or a "3 seconds" button 618, which respectively change the temporal sampling rate to two seconds or three seconds. In some examples, other temporal sampling rates may be offered, such as five seconds. In yet other examples, the user interface 600 may include a user input that allows the operator to manually input a temporal 
           Regarding claim 3, Vaz discloses the method of claim 2, wherein updating the fallback scan prescription to generate the adapted scan prescription for the contrast scan based on the contrast signal comprises adjusting the first duration and/or the second duration and/or the third duration based on the contrast signal (see claim 1, also page 4, paragraph, [0042] Method 300 monitors the contrast level throughout the duration of the scan. Meanwhile, at 330, method 300 includes adjusting scan parameters based at least on the contrast level. Scan parameters may include, but are not limited to, dose (i.e., tube current levels, tube peak kilovoltage), table position, scan region, temporal sampling rate or scan delay (i.e., time between successive acquisitions during the scan), and so on. Adjusting such scan parameters responsive to the contrast level may comprise automatically adjusting one or more scan parameters responsive to contrast level thresholds. Further, an operator of the imaging apparatus may override one or more automatic triggers (i.e., actions performed responsive to contrast level thresholds) by manually adjusting scan parameters during the scan. 
           Regarding claim 4, Vaz discloses the method of claim 3, wherein adjusting the first duration and/or the second duration and/or the third duration based on the contrast signal comprises decreasing at least the first duration such that the adapted scan prescription transitions to the second temporal sampling rate earlier than the fallback scan prescription (see page 4, paragraphs, [0041-0042] monitoring the contrast level further includes evaluating rate of change in contrast level (e.g., an instantaneous rate of change or the slope of the contrast enhancement curve). For example, a positive rate of change indicates that the contrast level is increasing, while a negative rate of change indicates that the contrast level is decreasing. [0042] Method 300 monitors the contrast level throughout the duration of the scan. Meanwhile, at 330, method 300 
           Also page 6, paragraph, [0072] Between times T2 and T3, the angiography acquisition occurs while the measured contrast level is at peak contrast enhancement. At time T3, the measured contrast level reaches a second threshold indicated by the threshold Th1. However, in contrast to the first threshold at Th1, the slope of the measured contrast level is negative rather than positive, thereby indicating that the measured contrast level is decreasing away from the peak contrast enhancement. As a result, at time T3 the angiography acquisition ends and the perfusion acquisition begins. Switching from the angiography acquisition to the perfusion acquisition comprises adjusting one or more scan parameters. Furthermore, after time T3, the perfusion acquisition may include a different temporal sampling rate than the perfusion acquisition between times T1 and T2. As a non-limiting example, the temporal sampling rate may comprise 2 to 3 seconds between times T1 and T2, and the temporal sampling rate may comprise five or more seconds after time T3). 
           Regarding claim 6, Vaz discloses the method of claim 2, wherein the first temporal sampling rate is higher than the second temporal sampling rate and the second temporal sampling rate is higher than the third temporal sampling rate (see page 8, paragraphs, [0092-0093] various 
           Regarding claim 8, Vaz discloses the method of claim 1, wherein the acquired projection data of the anatomical ROI used to measure the contrast signal is acquired while the fallback scan prescription is being performed (see claim 1, also page 6, paragraph, [0068] the system control can automatically adapt the scan parameters and contrast injection parameters based upon acquired image data, in combination with or as an alternative to adaptations based upon dynamic scan subject data. When a contrast agent is administered and a scan is commenced, image data will be acquired from the ROI. Based upon the image data acquired in real-time, the system can determine the present enhancement value of the contrast agent in the ROI and update or adapt 
           Regarding claim 11, Vaz discloses the method of claim 10, wherein the first temporal sampling rate is faster than the second temporal sampling rate (see page 4, paragraphs, [0042-0043] method 300 monitors the contrast level throughout the duration of the scan. Meanwhile, at 330, method 300 includes adjusting scan parameters based at least on the contrast level. Scan parameters may include, but are not limited to, dose, table position, scan region, temporal sampling rate or scan delay (i.e., time between successive acquisitions during the scan), and so on. Adjusting such scan parameters responsive to the contrast level may comprise automatically adjusting one or more scan parameters responsive to contrast level thresholds. Further, an operator of the imaging apparatus may override one or more automatic triggers (i.e., actions performed responsive to contrast level thresholds). In this way, method 300 monitors the contrast level and adaptively controls the scan based on the contrast level. For the purposes of this disclosure, the term "real time" is defined to include a procedure that is performed without any intentional delay. For example, an embodiment may acquire images of the monitoring region and evaluate the contrast level in the acquired images at a real-time rate of, as a non-limiting example, ten volumes per second. However, it should be understood that the real-time rate may be dependent on the time that it takes to acquire and process each volume of data. Accordingly, when acquiring a relatively large volume of data, the real-time rate may be slower. Thus, some embodiments may have real-time rates that are considerably faster than ten volumes per second, while other embodiments may have real-time rates slower than ten volumes per second). 
           Regarding claim 16, Vaz discloses a system, comprising: an x-ray source that emits a beam of x-rays toward a subject to be imaged; a detector that receives the x-rays attenuated by the subject; a data acquisition system (DAS) operably connected to the detector; and a computer 
           Also page 8, paragraph, [0096] in yet another embodiment, a system comprises: an x-ray source that emits a beam of x-rays toward an object to be imaged; a detector that receives the x-rays attenuated by the object; a data acquisition system (DAS) operably connected to the 
           Regarding claim 20, Vaz discloses the system of claim 16, wherein the threshold time is selected from a predefined time range via user input (see claim 1, also page 8, paragraph, [0093] the first, second, and third thresholds are calculated based on a non-contrast scan performed prior to the scan. In a seventh example of the method optionally including one or more of the first through sixth examples, a contrast bolus timing scan is not performed prior to the scan. In an eighth example of the method optionally including one or more of the first through seventh examples, the method further comprises adjusting transition “time points” of the scan responsive to the contrast level. In a ninth example of the method optionally including one or more of the first through eighth examples, the contrast level is separately measured in an artery and a vein positioned within the first scan region. In a tenth example of the method optionally including one or more of the first through ninth examples, the method further comprises switching between the first and second scan protocols responsive to “user input” regardless of the contrast level).         
            With regard to claims 10 and 17, the arguments analogous to those presented above for claims 1, 2, 3, 4, 6, 8, 11, 16 and 20 are respectively applicable to claims 10 and 17.  

Allowable Subject Matter
Claims 5, 7, 9, 12-15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
February 13, 2022